

	

		II

		109th CONGRESS

		1st Session

		S. 1909

		IN THE SENATE OF THE UNITED STATES

		

			October 24, 2005

			Mr. Burns introduced the

			 following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To improve the provision of telehealth services under the

		  Medicare Program, to provide grants for the development of telehealth networks,

		  and for other purposes.

	

	

		1.Short title; table of

			 contents

			(a)Short

			 titleThis Act may be cited as the Medicare Telehealth Enhancement Act of

			 2005.

			(b)Table of

			 contentsThe table of contents of this Act is as follows:

				

					Sec. 1. Short title; table of contents.

					TITLE I—Medicare Program

					Sec. 101. Expanding access to telehealth services to all

				areas.

					Sec. 102. Increase in number of types of originating sites;

				clarification.

					Sec. 103. Expansion of use of store-and-forward

				technology.

					Sec. 104. Expansion of practitioners eligible to furnish

				telehealth services.

					Sec. 105. Expansion of covered telehealth services.

					Sec. 106. Facilitating the provision of telehealth services

				across State lines.

					Sec. 107. Effective Date.

					TITLE II—HRSA grant program

					Sec. 201. Grant program for the development of telehealth

				networks.

					Sec. 202. Reauthorization of telehealth network and telehealth

				resource centers grant programs.

				

			IMedicare

			 Program

			101.Expanding

			 access to telehealth services to all areasSection 1834(m)(4)(C)(i) of the

			 Social Security Act (42 U.S.C.

			 1395m(m)(4)(C)(i)) is amended by striking and only if such site is

			 located and all that follows and inserting without regard to the

			 geographic area where the site is located..

			102.Increase in

			 number of types of originating sites; clarification

				(a)IncreaseSection

			 1834(m)(4)(C)(ii) of the Social Security

			 Act (42 U.S.C. 1395m(m)(4)(C)(ii)) is amended by adding at the end

			 the following new subclauses:

					

						(VI)A skilled

				nursing facility (as defined in section 1819(a)).

						(VII)A renal

				dialysis facility.

						(VIII)A county

				mental health clinic or other publicly funded mental health

				facility.

						.

				(b)Clarification

			 of intent of the term originating siteSuch section is further

			 amended by adding at the end the following new paragraph:

					

						(5)ConstructionIn

				applying the term originating site under this subsection, the

				Secretary shall apply the term only for the purpose of determining whether a

				site is eligible to receive a facility fee. Nothing in the application of that

				term under this subsection shall be construed as affecting the ability of an

				eligible practitioner to submit claims for telehealth services that are

				provided to other sites that have telehealth systems and

				capabilities.

						.

				103.Expansion of

			 use of store-and-forward technologyThe second sentence of section 1834(m)(1) of

			 the Social Security Act (42 U.S.C.

			 1395m(m)(1)) is amended to read as follows: For purposes of the

			 preceding sentence, in the case of any medicare demonstration program conducted

			 by the Secretary, any disease management program under this title, or any site

			 determined appropriate by the Secretary, the term telecommunications

			 system includes store-and-forward technologies that provide for the

			 asynchronous transmission of health care information in single or multimedia

			 formats..

			104.Expansion of

			 practitioners eligible to furnish telehealth services

				Section 1834(m)

			 of the Social Security Act (42 U.S.C.

			 1395m(m)) is amended—

					(1)in paragraph (1),

			 by striking (as defined in section 1861(r)) or a practitioner (described

			 in section 1842(b)(18)(C)) and inserting or a

			 practitioner; and

					(2)by striking

			 paragraph (4)(E) and inserting the following new subparagraph:

						

							(E)PractitionerThe

				term practitioner means—

								(i)a

				practitioner described in section 1842(b)(18)(C);

								(ii)a physical

				therapist (as described in section 1861(p));

								(iii)an occupational

				therapist (as so described);

								(iv)a qualified

				speech-language pathologist (as defined in section 1861(ll)(3)(A));

								(v)a certified

				provider (as described in section 1861(qq)(2)(A)); and

								(vi)any other

				individual or entity determined appropriate by the

				Secretary.

								.

					105.Expansion of

			 covered telehealth servicesSection 1834(m)(4)(F)(i) of the

			 Social Security Act (42 U.S.C.

			 1395m(m)(4)(F)(i)) is amended to read as follows:

				

					(i)In

				generalThe term telehealth service means—

						(I)any professional

				service (identified as of July 1, 2000, by HCPCS codes approved for

				face-to-face care, and as subsequently modified by the Secretary); and

						(II)any additional

				service specified by the

				Secretary.

						.

			106.Facilitating

			 the provision of telehealth services across State lines

				(a)In

			 generalFor purposes of expediting the provision of telehealth

			 services, for which payment is made under the medicare program, across State

			 lines, the Secretary of Health and Human Services shall, in consultation with

			 representatives of States, physicians, health care practitioners, and patient

			 advocates, encourage and facilitate the adoption of provisions allowing for

			 multistate practitioner licensure across State lines.

				(b)DefinitionsIn

			 subsection (a):

					(1)Telehealth

			 serviceThe term telehealth service has the meaning

			 given that term in subparagraph (F) of section 1834(m)(4) of the

			 Social Security Act (42 U.S.C.

			 1395m(m)(4)), as amended by this title.

					(2)Physician,

			 practitionerThe terms physician and

			 practitioner have the meaning given those terms in subparagraphs

			 (D) and (E), respectively, of such section, as so amended.

					(3)Medicare

			 programThe term medicare program means the

			 program of health insurance administered by the Secretary of Health and Human

			 Services under title XVIII of the Social Security

			 Act (42 U.S.C. 1395 et seq.).

					107.Effective

			 DateThe amendments made by

			 sections 101 through 105 shall apply to services furnished on or after the date

			 that is 90 days after the date of enactment of this Act.

			IIHRSA grant

			 program

			201.Grant program

			 for the development of telehealth networks

				(a)In

			 generalThe Secretary of Health and Human Services (in this

			 section referred to as the Secretary), acting through the

			 Director of the Office for the Advancement of Telehealth (of the Health

			 Resources and Services Administration), shall make grants to eligible entities

			 (as described in subsection (b)(2)) for the purpose of expanding access to

			 health care services for individuals in rural areas, frontier areas, and urban

			 medically underserved areas through the use of telehealth.

				(b)Eligible

			 entities

					(1)ApplicationTo

			 be eligible to receive a grant under this section, an eligible entity described

			 in paragraph (2) shall, in consultation with the State office of rural health

			 or other appropriate State entity, prepare and submit to the Secretary an

			 application, at such time, in such manner, and containing such information as

			 the Secretary may require, including the following:

						(A)A description of

			 the anticipated need for the grant.

						(B)A description of

			 the activities which the entity intends to carry out using amounts provided

			 under the grant.

						(C)A plan for

			 continuing the project after Federal support under this section is

			 ended.

						(D)A description of

			 the manner in which the activities funded under the grant will meet health care

			 needs of underserved rural populations within the State.

						(E)A description of

			 how the local community or region to be served by the network or proposed

			 network will be involved in the development and ongoing operations of the

			 network.

						(F)The source and

			 amount of non-Federal funds the entity would pledge for the project.

						(G)A showing of the

			 long-term viability of the project and evidence of health care provider

			 commitment to the network.

						The

			 application should demonstrate the manner in which the project will promote the

			 integration of telehealth in the community so as to avoid redundancy of

			 technology and achieve economies of scale.(2)Eligible

			 entitiesAn eligible entity described in this paragraph is a

			 hospital or other health care provider in a health care network of

			 community-based health care providers that includes at least two of the

			 organizations described in subparagraph (A) and one of the institutions and

			 entities described in subparagraph (B) if the institution or entity is able to

			 demonstrate use of the network for purposes of education or economic

			 development (as required by the Secretary).

						(A)The organizations

			 described in this subparagraph are the following:

							(i)Community or

			 migrant health centers.

							(ii)Local health

			 departments.

							(iii)Nonprofit

			 hospitals.

							(iv)Private practice

			 health professionals, including community and rural health clinics.

							(v)Other publicly

			 funded health or social services agencies.

							(vi)Skilled nursing

			 facilities.

							(vii)County mental

			 health and other publicly funded mental health facilities.

							(viii)Providers of

			 home health services.

							(ix)Renal dialysis

			 facilities.

							(B)The institutions

			 and entities described in this subparagraph are the following:

							(i)A

			 public school.

							(ii)A

			 public library.

							(iii)A

			 university or college.

							(iv)A

			 local government entity.

							(v)A

			 local health entity.

							(vi)A

			 health-related nonprofit foundation.

							(vii)An academic

			 health center.

							An eligible

			 entity may include for-profit entities so long as the recipient of the grant is

			 a not-for-profit entity.(c)PreferenceThe

			 Secretary shall establish procedures to prioritize financial assistance under

			 this section based upon the following considerations:

					(1)The applicant is

			 a health care provider in a health care network or a health care provider that

			 proposes to form such a network that furnishes or proposes to furnish services

			 in a medically underserved area, health professional shortage area, or mental

			 health professional shortage area.

					(2)The applicant is

			 able to demonstrate broad geographic coverage in the rural or medically

			 underserved areas of the State, or States, in which the applicant is

			 located.

					(3)The applicant

			 proposes to use Federal funds to develop plans for, or to establish, telehealth

			 systems that will link rural hospitals and rural health care providers to other

			 hospitals, health care providers, and patients.

					(4)The applicant

			 will use the amounts provided for a range of health care applications and to

			 promote greater efficiency in the use of health care resources.

					(5)The applicant is

			 able to demonstrate the long-term viability of projects through cost

			 participation (cash or in-kind).

					(6)The applicant is

			 able to demonstrate financial, institutional, and community support for the

			 long-term viability of the network.

					(7)The applicant is

			 able to provide a detailed plan for coordinating system use by eligible

			 entities so that health care services are given a priority over non-clinical

			 uses.

					(d)Maximum amount

			 of assistance to individual recipientsThe Secretary shall

			 establish, by regulation, the terms and conditions of the grant and the maximum

			 amount of a grant award to be made available to an individual recipient for

			 each fiscal year under this section. The Secretary shall cause to have

			 published in the Federal Register or the HRSA Preview notice of

			 the terms and conditions of a grant under this section and the maximum amount

			 of such a grant for a fiscal year.

				(e)Use of

			 amountsThe recipient of a grant under this section may use sums

			 received under such grant for the acquisition of telehealth equipment and

			 modifications or improvements of telecommunications facilities including the

			 following:

					(1)The development

			 and acquisition through lease or purchase of computer hardware and software,

			 audio and video equipment, computer network equipment, interactive equipment,

			 data terminal equipment, and other facilities and equipment that would further

			 the purposes of this section.

					(2)The provision of

			 technical assistance and instruction for the development and use of such

			 programming equipment or facilities.

					(3)The development

			 and acquisition of instructional programming.

					(4)Demonstration

			 projects for teaching or training medical students, residents, and other health

			 profession students in rural or medically underserved training sites about the

			 application of telehealth.

					(5)The provision of

			 telenursing services designed to enhance care coordination and promote patient

			 self-management skills.

					(6)The provision of

			 services designed to promote patient understanding and adherence to national

			 guidelines for common chronic diseases, such as congestive heart failure or

			 diabetes.

					(7)Transmission

			 costs, maintenance of equipment, and compensation of specialists and referring

			 health care providers, when no other form of reimbursement is available.

					(8)Development of

			 projects to use telehealth to facilitate collaboration between health care

			 providers.

					(9)Electronic

			 archival of patient records.

					(10)Collection and

			 analysis of usage statistics and data that can be used to document the

			 cost-effectiveness of the telehealth services.

					(11)Such other uses

			 that are consistent with achieving the purposes of this section as approved by

			 the Secretary.

					(f)Prohibited

			 usesSums received under a grant under this section may not be

			 used for any of the following:

					(1)To acquire real

			 property.

					(2)To purchase or

			 lease equipment to the extent the expenditures would exceed more than 40

			 percent of the total grant funds.

					(3)To purchase or

			 install transmission equipment off the premises of the telehealth site and any

			 transmission costs not directly related to the grant.

					(4)For construction,

			 except that such funds may be expended for minor renovations relating to the

			 installation of equipment.

					(5)Expenditures for

			 indirect costs (as determined by the Secretary) to the extent the expenditures

			 would exceed more than 15 percent of the total grant.

					(g)Administration

					(1)NonduplicationThe

			 Secretary shall ensure that facilities constructed using grants provided under

			 this section do not duplicate adequately established telehealth

			 networks.

					(2)Coordination

			 with other agenciesThe Secretary shall coordinate, to the extent

			 practicable, with other Federal and State agencies and not-for-profit

			 organizations operating similar grant programs to pool resources for funding

			 meritorious proposals.

					(3)Informational

			 effortsThe Secretary shall establish and implement procedures to

			 carry out outreach activities to advise potential end users located in rural

			 and medically underserved areas of each State about the program authorized by

			 this section.

					(h)Prompt

			 implementationThe Secretary shall take such actions as are

			 necessary to carry out the grant program as expeditiously as possible.

				(i)Authorization

			 of appropriationsThere are authorized to be appropriated to

			 carry out this section $10,000,000 for fiscal year 2006, and such sums as may

			 be necessary for each of the fiscal years 2007 through 2012.

				202.Reauthorization

			 of telehealth network and telehealth resource centers grant

			 programsSubsection (s) of

			 section 330I of the Public Health Service

			 Act (42 U.S.C. 254c–14) is amended—

				(1)in paragraph

			 (1)—

					(A)by striking

			 and before such sums; and

					(B)by inserting

			 , $10,000,000 for fiscal year 2007, and such sums as may be necessary

			 for each of fiscal years 2008 through 2012 before the semicolon at the

			 end; and

					(2)in paragraph

			 (2)—

					(A)by striking

			 and before such sums; and

					(B)by inserting

			 , $10,000,000 for fiscal year 2007, and such sums as may be necessary

			 for each of fiscal years 2008 through 2012 before the period at the

			 end.

					

